Citation Nr: 0712165	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to a service-
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's bilateral foot disorder is related to military 
service.

2.  The competent medical evidence of record does not show 
that the veteran's gastroesophageal reflux disease (GERD) is 
related to his military service, nor does it show that it is 
proximately due to his service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  GERD was not incurred in, or aggravated by, active 
military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in March 2003 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Bilateral Foot Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Prior to induction into military service, a July 1965 report 
of medical history noted that the veteran had a "nail 
puncture" of his right foot at the age of 13 and had 
calluses which required treatment.  On physical examination, 
the veteran's feet were reported as normal.

An April 1966 record of induction noted that the veteran 
claimed he had foot trouble at that time.  An April 1966 
service medical report stated that the veteran complained of 
painful calluses on his right foot.  The report stated that 
the veteran was sent to the dispensary for "routine 
blister."

A May 1966 medical report stated that the veteran complained 
of a blister on his left foot.  The diagnosis was cellulitis 
from blister.  A subsequent May 1966 medical report stated 
that the veteran had a blistered foot and that it was a 
temporary condition.  A third May 1966 medical report stated 
that the veteran had a blister on the ball of his right foot 
with thick callus formation on his toe.

A June 1966 medical report stated that the veteran had a 
plantar wart removed from his right foot.  A subsequent June 
1966 medical report stated that the top of the veteran's 
right foot was painful.  On physical examination, there was 
minimal swelling, some pain on palpation, and no spasm.

A December 1966 medical report stated that the veteran had 
calluses on both feet.  A subsequent December 1966 medical 
report stated that the calluses on the veteran's feet had 
been removed.

A February 1967 medical report stated that the veteran 
complained of pain on his right foot.  On physical 
examination, the foot was tender to palpation.  The 
impression was myalgia.

A March 1967 medical report stated that the veteran 
complained of pain in both arches of his feet.  The diagnosis 
was moderate pes planus.

On a February 1968 separation examination report, the veteran 
stated that he had a history of foot trouble.  On physical 
examination, the veteran's feet were normal.

After separation from military service, in an April 2003 VA 
foot examination report, the veteran complained of recurring 
calluses on his feet which he had to "do some gentle 
trimming on" twice a month.  He stated that at that time, 
there was no pain in his feet.  The veteran reported that his 
feet had no weakness, stiffness, swelling, heat, or redness.  
He reported that his pain was an 8, on a scale from 0 to 10, 
when his calluses flared up twice a month.  The report noted 
that the calluses could occur with increased standing, 
walking, or vigorous activity.  On physical examination, the 
veteran's feet had no clubbing, cyanosis, or edema.  A 
decreased hair growth was noted.  Sensation was intact.  The 
examiner stated that there were no calluses at that time.  
The diagnosis was episodic callus disorder of the bilateral 
feet.  The examiner stated "[i]t is my medical opinion there 
appears to be no residuals from his initial callus pathology 
in 1966."

The medical evidence of record does not show that the 
veteran's current bilateral foot disorder was incurred in or 
aggravated by military service.  While the veteran's service 
medical records include repeated treatment for bilateral foot 
conditions, the conditions appear to have been largely 
transitory in nature and there were no foot disorders noted 
on the February 1968 separation examination report.  In 
addition, there is no post-service medical evidence of record 
that shows treatment of a bilateral foot disorder prior to 
2003, approximately 35 years after separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).

Furthermore, there is no medical evidence of record relating 
the veteran's currently diagnosed bilateral foot disorder to 
military service.  The only medical evidence of record that 
discusses the etiology of the veteran's currently diagnosed 
bilateral foot disorder is the April 2003 VA foot examination 
report.  While that report gave a current diagnosis of a 
bilateral foot disorder, it also stated that there were no 
residuals from the veteran's in-service bilateral foot 
condition.  As such, there is no medical evidence of record 
which relates the veteran's current bilateral foot disorder 
to military service.

The Board notes that there is some evidence that the veteran 
had a bilateral foot disorder that preexisted military 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2006).  However, even if this were 
to be found, there is no medical evidence relating the 
veteran's current bilateral foot disorder to his in-service 
bilateral foot condition.  As such, there is no medical 
evidence that shows that there was a permanent advancement of 
the underlying pathology of any bilateral foot disorder that 
may have existed prior to military service.  Id. 

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed bilateral foot disorder was 
incurred in or aggravated by military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his currently diagnosed bilateral 
foot disorder was incurred in or aggravated by military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, 
there is no medical evidence of record that relates the 
veteran's bilateral foot disorder to military service or 
shows that there was a permanent advancement of the 
underlying pathology of a preexisting bilateral foot 
disorder.  Accordingly, service connection for a bilateral 
foot disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's currently diagnosed bilateral 
foot disorder was incurred in or aggravated by military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

GERD

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).


A January 1968 service medical report stated that the veteran 
was in distress and had lost weight.  On physical 
examination, he had thoracic discomfort.  The plan stated 
that the veteran would be given an upper gastrointestinal 
series (UGI).  A radiographic report dated the same day noted 
no abnormalities on a gastroduodenal study.

A February 1968 service medical report stated that medication 
made the veteran belch more and relieved the "tightness and 
fullness" in his stomach.  The report stated that the 
veteran's UGI was "OK."

On the veteran's February 1968 separation medical report, he 
reported that he had no history of frequent indigestion, or 
stomach, liver, or intestinal trouble.  The report noted that 
the veteran had lost 7 pounds since returning from overseas 
duty.  On physical examination, no abnormalities were noted.

After separation from military service, a July 2002 VA 
outpatient medical report listed GERD amongst the veteran's 
medical problems.  The medical evidence of record shows that 
GERD has been consistently diagnosed since July 2002.

In an April 2003 VA digestive conditions examination report, 
the veteran stated that he began having gastroenteritis 
secondary to his psychological disorder in 1966.  He stated 
that anxiety, stress, and spicy foods caused his 
gastroenteritis and "heartburn."  He stated that this 
occurred every other day and was relieved with Tums.  The 
report noted that the veteran had a long-standing history of 
alcohol and tobacco abuse.  After physical examination, the 
diagnosis was GERD.  The examiner stated "[i]t is my medical 
opinion that [the veteran's] condition is most likely 
secondary to his chronic tobacco and alcohol usage.  I do not 
feel qualified to comment on whether his mental disorder has 
caused him gastroenteritis.  I would leave this up to the 
psychiatrist."

In a January 2005 VA digestive conditions examination report, 
the veteran stated that his in-service anxiety disorder 
caused his gastroenteritis, GERD, and hiatal hernia.  After 
physical examination, the diagnosis was GERD, hiatal hernia, 
and polysubstance abuse.  The examiner stated


[i]t is my medical opinion that the 
[veteran's] current condition, with 
regard to [GERD], is secondary to his 
chronic tobacco and alcohol usages.  I do 
not feel like his mental condition has 
caused him a significant amount of 
gastroenteritis.  I do believe that this 
has been caused by his polysubstance 
abuse.

In a January 2005 VA mental disorders examination report, the 
examiner was asked to give an opinion on whether the 
veteran's service-connected anxiety disorder caused or 
aggravated his GERD.  In reference to this, the examiner 
stated

[w]hile physical problems often accompany 
anxiety disorders, it does not mean the 
anxiety disorder always causes the 
physical problems.  It cannot be ruled 
out, in the [veteran's] case, that his 
chronic alcohol abuse has been a 
significant contributor to his [GERD].  
It appears more likely than not that his 
[GERD] has been caused by his chronic 
alcohol use.

The medical evidence of record does not show that the 
veteran's GERD is related to military service.  While the 
veteran's service medical records include gastrointestinal 
complains, they are negative for any diagnosis of GERD.  
While the veteran has a current diagnosis of this condition, 
there is no medical evidence of record that his current GERD 
was diagnosed prior to 2002, approximately 34 years after 
separation from active duty.  See Mense, 1 Vet. App. at 356.

In addition, there is no medical evidence of record that 
relates the veteran's GERD to military service.  Although the 
April 2003 and January 2005 VA digestive conditions 
examination reports include statements that the veteran's 
GERD began in or was related to military service.  The Board 
notes, however, that these statements were based upon the 
veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In addition, both physicians opined that 
the veteran's GERD was related to his alcohol and tobacco 
abuse, rather than his military service.  As such, there is 
no competent medical evidence that directly relates the 
veteran's GERD to military service.

The competent medical evidence of record does not show that 
the veteran's GERD is related to his service-connected 
anxiety disorder.  The April 2003 VA digestive conditions 
examination report, the January 2005 VA digestive conditions 
examination report, and the January 2005 VA mental disorders 
examination report all stated that the veteran's GERD was 
likely related to his alcohol abuse.  The Board notes that in 
the March 2007 Appellant's Brief, the veteran's 
representative suggested that the veteran's alcohol abuse 
could be related to his service-connected anxiety disorder.  
However, the etiological opinion provided in the January 2005 
VA mental disorders examination report discussed the 
veteran's alcohol abuse as an entirely separate disorder.  
Indeed, the Axis I diagnosis listed both generalized anxiety 
disorder and alcohol dependency, with a personality disorder 
additionally listed under Axis II.  Moreover, alcohol abuse 
is a nonservice-connected disorder.  

The statements of the veteran and his representative alone 
are not sufficient to prove that his GERD is related to 
service or to his service-connected anxiety disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the veteran and his 
representative are not competent to make a determination that 
his GERD is related to service or to his service-connected 
anxiety disorder.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, there is no competent medical 
evidence of record which relates the veteran's GERD to his 
service-connected anxiety disorder.  Accordingly, service 
connection for GERD, to include as secondary to his 
service-connected anxiety disorder, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for GERD, to include as secondary to a 
service-connected anxiety disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


